Citation Nr: 0924070	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a heart disability, 
to include as secondary to a respiratory disability.  

3.  Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C, a heart disability, and a 
respiratory disability.  The Veteran testified before the 
Board in August 2008.  

The issues of entitlement to service connection for hepatitis 
C and a respiratory disability are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  Additionally, 
as the issue of entitlement to service connection for a heart 
disability includes a claim that it is secondary to the 
respiratory disability, that claim is inextricably 
intertwined with the other issue on appeal, and that issue 
will be held in abeyance pending the completion of the 
REMAND.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the claim for entitlement to service connection for 
hepatitis C, the Veteran contends that he contracted the 
hepatitis C virus when receiving his immunizations upon 
induction into service.  He reported that the recruits were 
vaccinated with air jet injector guns and stated that 
sometimes when a fellow serviceman flinched in pain, the 
nearby recruits would get sprayed with his blood.  He 
asserted that the medics did not wipe the blood off of the 
injector guns and would continue to vaccinate the other 
recruits.  The Veteran also reported getting a United States 
Marine Corps tattoo during the spring or summer of 1966.  He 
noted that although he had received a second tattoo after his 
1985 heart surgery, he was diagnosed with hepatitis C at the 
time of his 1985 heart surgery.  The corresponding medical 
records for the Veteran's April 1985 quadruple coronary 
bypass only show that he was diagnosed with rule out liver 
pathology in April 1985.  The medical evidence shows that the 
earliest diagnosis of hepatitis C is in a May 2002 private 
medical report.  It is unclear whether the Veteran's chronic 
hepatitis C is related to the vaccinations and tattoo that he 
received in service or whether it is related to his second 
tattoo after service.  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

With respect to the claim for service connection for a 
respiratory disability, the Veteran alleges that he incurred 
a respiratory disability during service.  He asserted that as 
punishment for poor performance on the rifle range, he was 
instructed to do exercises in the shower room while being 
exposed to bleach and ammonia fumes.  He stated that he began 
to encounter breathing problems after his punishment in the 
shower room.  The medical evidence shows that the Veteran had 
received treatment for asthmatic bronchitis in January 1964 
prior to service.  Service medical records reveal that the 
Veteran was diagnosed with perennial asthma at an April 1966 
medical board examination.  The physician found that the 
asthma had existed prior to service, and the Veteran was 
subsequently discharged from service in July 1966 because his 
asthma had rendered him unfit for duty.  Post-service private 
and VA medical records dated from December 1977 to March 2005 
indicate that the Veteran has received intermittent treatment 
for both chronic obstructive pulmonary disease and asthmatic 
bronchitis.  It remains unclear whether the Veteran's current 
respiratory disability is related to his in-service exposure 
to bleach and ammonia fumes or whether his current 
respiratory disorder existed prior to service and was 
aggravated by his period of active duty.  In order to make an 
accurate assessment of the Veteran's entitlement to service 
connection for his disability, it is necessary to have a 
medical opinion clarifying the Veteran's current respiratory 
disability and discussing the relationship between his 
disability and service based upon a thorough review of the 
record, comprehensive examination of the Veteran, and 
adequate rationale.  The Board notes that the examiner must 
consider lay statements regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the examiner did not comment on 
Veteran's report of in-service injury and relied on lack of 
evidence in service medical records to provide negative 
opinion).  Therefore, the Board finds that an examination and 
opinion is necessary in order to fairly decide the merits of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
hepatitis C and his period of active 
service.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's hepatitis C is related to the 
immunizations he received upon 
induction into service, a tattoo he 
received in service, or to any other 
incidents of service.  The examiner 
must consider lay statements regarding 
in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
Veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for all opinions 
expressed should be provided.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.  

2.  Schedule the Veteran for a VA 
examination to clarify what diagnosis or 
diagnoses are appropriate for his current 
respiratory disability and determine the 
etiology of any current respiratory 
disability.  If necessary, the examiner 
should reconcile the opinion with any 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner should 
review the claims folder and should note 
that review.  Specifically the examiner 
should provide the following information:

a)  Diagnose all current respiratory 
disabilities.

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current respiratory 
disability is related to the in-
service exposure to bleach and 
ammonia fumes in the shower room or 
to any other incidents of service?  
The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on 
Veteran's report of in-service 
injury and relied on lack of 
evidence in service medical records 
to provide negative opinion).

c)  If the Veteran's respiratory 
disability was not incurred during 
his period of service, is there 
clear and unmistakable evidence that 
any respiratory disability pre-
existed service.  If so, is it at 
least as likely as not (50 percent 
probability or greater) that any 
such  respiratory disability that 
pre-existed service and was 
aggravated (increased in disability 
beyond the natural progress of the 
condition) during his period of 
active service?  

3.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

